EXHIBIT 10.116
 
CONTRAT DE PRESTATIONS LOGISTIQUES
 
ENTRE
 
La societe INTER PARFUMS, societe anonyme au capital de 12.816.594 (euro), dont
le siege social est 4 Rond Point des Champs Elysees, 75008 PARIS, immatriculee
au Registre du Commerce et des Societes de PARIS sous le numero 350 219 382,
 
Representee par Monsieur Philippe BENACIN, President Directeur General
 
Ci-apres denommee INTER PARFUMS,
 
D'UNE PART,
 
ET
 
La societe SAGATRANS, societe par actions simplifiee au capital de 23.880.825
(euro), dont le siege social est 31/32 quai De Dion Bouton, 92800 PUTEAUX,
immatriculee au Registre du Commerce et des Societes de NANTERRE sous le numero
712 025 691,
 
Representee par Monsieur Philippe CHAMINADE, President
 
Ci-apres denommee SAGATRANS,
 
D'AUTRE PART,
 
 
 

--------------------------------------------------------------------------------

 
 
SOMMAIRE
 
ARTICLE 1 - OBJET
3    
ARTICLE 2 - EXCLUSIVITE
4    
ARTICLE 3 - INSTALLATIONS ET EQUIPEMENTS
4    
ARTICLE 4 - MARCHANDISES ET CONDITIONNEMENTS
6    
ARTICLE 5 - APPROVISIONNEMENT ET RECEPTION DES MARCHANDISES
7    
ARTICLE 6 - PRESTATIONS LOGISTIQUES
8    
ARTICLE 7 - PRESTATIONS COMPLEMENTAIRES
9    
ARTICLE 8 - DROIT DE VISITE
 9    
ARTICLE 9 - INVENTAIRES
10    
ARTICLE 10 - COMMANDES
10    
ARTICLE 11 - SORTIES DES MARCHANDISES
11    
ARTICLE 12 - REMUNERATION
11    
ARTICLE 13 - REVISIONS EXCEPTIONNELLES
12    
ARTICLE 14 - RESPONSABILITE
13    
ARTICLE 15 - ASSURANCES
15    
ARTICLE 16 - FORCE MAJEURE
16    
ARTICLE 17 - GESTION ET ADAPTATION DU CONTRAT
17    
ARTICLE 18 - DUREE
17    
ARTICLE 19 - INDEPENDANCE DES PARTIES
17    
ARTICLE 20 - CONFIDENTIALITE
17    
ARTICLE 21 - RUPTURE DU CONTRAT
18    
ARTICLE 22 - CESSION
18    
ARTICLE 23 - TOLERANCE
19    
ARTICLE 24 - INTITULES
19    
ARTICLE 25 - NULLITE PARTIELLE
19    
ARTICLE 26 - ELECTION DE DOMICILE
19    
ARTICLE 27 - ENREGISTREMENT
19    
ARTICLE 28 - COMPETENCE
19

 
 
2

--------------------------------------------------------------------------------

 
 
IL EST PREALABLEMENT EXPOSE CE QUI SUIT :
 
Le 29 mai 1995, la societe SAGATRANS, societe specialisee dans la logistique et
l'organisation du transport et la societe INTER PARFUMS, societe specialisee
dans la creation, fabrication et commercialisation de parfums et produits
cosmetiques, ont signe un protocole d'accord, avec effet retroactif au 1er
janvier 1995, aux termes duquel INTER PARFUMS a confie a SAGATRANS, sur son site
de Rouen, rue Leon Maletra, la gestion de son stock de produits cosmetiques et
de parfumerie destines a l'exportation. Ce contrat a ete complete par avenants
en date des 18 et 20 decembre 1995, et du 24 juin 1997.
 
Afin de repondre a la croissance de l'activite de la societe INTER PARFUMS et a
sa decision de confier a SAGATRANS le stockage de ses produits a destination du
marche francais outre ceux destines a l'exportation, les parties sont convenues
de transferer le stockage des produits commercialises par INTER PARFUMS sur une
nouvelle plate-forme dediee a l'activite d'INTER PARFUMS.
 
INTER PARFUMS et SAGATRANS ont donc signe le 5 mai 1998 un contrat de
prestations de services portant sur l'organisation et l'execution des operations
de reception, de stockage, de preparation de commandes de produits cosmetiques
et de parfumerie commercialises par INTER PARFUMS dans un entrepot de 8.000 m(2)
(batiment A) pris en location par SAGATRANS sur le site de Rouen Vallee de Seine
Logistique et dedie a l'activite INTER PARFUMS dont la mise en exploitation a
ete faite le 1er aout 1999.
 
Pour repondre aux besoins d'INTER PARFUMS, SAGATRANS s'est engagee par avenant
du 21 novembre 2001 a prendre en location aupres de la S.C.I. SOGARIS-PORT DE
ROUEN VALLEE DE SEINE, un batiment a usage d'entrepot d'une superficie d'environ
3.000 m(2) construit en extension du batiment A et mis en exploitation en
juillet 2002 et a poursuivre avec le Port Autonome de Rouen et la SOGARIS
l'etude d'un projet d'implantation d'un nouvel entrepot d'une superficie
d'environ 6.000 m(2) sur le meme site.
 
Dans le courant de l'annee 2003 et 2004, les parties se sont reunies
regulierement pour examiner les moyens necessites par la croissance annoncee par
INTER PARFUMS. A l'issue des differentes etudes, les parties ont convenu de
prevoir une nouvelle extension des capacites de stockage sur le site de ROUEN
VALLEE DE SEINE. et de signer le present contrat qui, a compter de sa date
d'effet, entrainera resiliation du contrat du 5 mai 1998 et de son avenant.
 
IL A DONC ETE CONVENU CE QUI SUIT :
 
ARTICLE 1 - OBJET
 
INTER PARFUMS confie a SAGATRANS, qui accepte, aux termes et conditions ci-apres
exposes, l'organisation et l'execution des operations de reception, de stockage,
de preparation des commandes des produits ci-apres definis a l'article 4,
destines au marche national et a l'exportation.
 
 
3

--------------------------------------------------------------------------------

 
 
SAGATRANS s'engage a mettre en place et a adapter la structure, les equipements,
les moyens en personnel et en materiels necessaires a l'execution de la
prestation confiee et demandee par la societe INTER PARFUMS dans les conditions
des presentes.
 
ARTICLE 2 - EXCLUSIVITE
 
INTER PARFUMS confie a SAGATRANS l'exclusivite des operations de stockage des
produits finis ci-apres definis (<< Produits >>)et de logistique decrites au
present contrat a l'exclusion de toutes prestations complementaires. Les Parties
conviennent que cette exclusivite est consentie et acceptee tant que SAGATRANS
sera en mesure, pendant toute la duree de ce contrat, d'offrir a INTER PARFUMS
une structure, des equipements, des moyens en personnel et materiels necessaires
afin de repondre a la demande de capacite de stockage d'INTER PARFUMS
conformement a la reglementation en vigueur.
 
Les parties conviennent expressement que par derogation a cette exclusivite,
INTER PARFUMS se reserve le droit, lorsque les circonstances le requierent,
notamment l'urgence, la localisation a l'etranger des usines de production
d'articles promotionnels, de prendre en charge par ses propres moyens
l'expedition de ses Produits a la sortie des usines et d'exclure en consequence
le chiffre d'affaires afferent a cette commande du calcul de la remuneration de
SAGATRANS telle que definie a l'article 12.
 
ARTICLE 3 - INSTALLATIONS ET EQUIPEMENTS
 
3.1. SURFACES DE STOCKAGE
 
SAGATRANS a mis en place et en oeuvre sur le site de ROUEN VALLEE DE SEINE
LOGISTIQUE la structure immobiliere necessaire a l'execution de la prestation
confiee et demandee par INTER PARFUMS et permettant :
 
- de stocker les Produits confies par INTER PARFUMS a temperature ambiante et
hors gel dans l'entrepot A,
 
- de preparer les commandes France (picking) et Export
 
- d'assurer la gestion administrative des operations dans les bureaux attenants
a l'entrepot A
 
Afin de repondre a la demande d'INTER PARFUMS d'augmenter les capacites de
stockage, SAGATRANS s'engage a prendre en location, aupres de la SCI constituee
entre le Port Autonome de Rouen et de la SOGARIS ou de toute entite qu'il se
substituera , de nouvelles surfaces d'entreposage situees sur le domaine public
sur le site de Rouen Vallee de Seine Logistique.
 
En l'etat actuel du projet de construction presente par le Port Autonome, les
surfaces complementaires pourront etre mises en exploitation a compter du 1er
octobre 2005. Il est convenu que SAGATRANS, ce qu'INTER PARFUMS accepte
expressement, ne pourra etre tenue pour responsable des delais lies a la
construction a etre effectuee par le Port Autonome de Rouen et/ou la SCI
precitee ; qu'en consequence la realisation de ces travaux qui conditionne la
mise en exploitation effective de l'extension ne saurait emporter aucune
consequence en matiere de responsabilite dans le cadre des rapports contractuels
existant entre INTER PARFUMS et SAGATRANS. Neanmoins, SAGATRANS fera ses
meilleurs efforts pour mettre en oeuvre tous moyens necessaires aupres de la SCI
afin de s'assurer, dans la mesure du possible, de le mise en exploitation
desdites surfaces complementaires dans le delai escompte.
 
 
4

--------------------------------------------------------------------------------

 
 
SAGATRANS s'engage a informer immediatement INTER PARFUMS de tout incident de
nature a remettre en cause ou a retarder la construction du batiment, afin de
permettre aux parties d'envisager de nouvelles solutions. A la mise en
exploitation des surfaces complementaires prevue le 1er octobre 2005, SAGATRANS
offrira a INTER PARFUMS une capacite de stockage de 14.000 palettes (base 100 x
120) sur le site de ROUEN VALLE DE SEINE LOGISTIQUE repartie entre le batiment A
et le batiment B, construits et concus en conformite de la reglementation en
vigueur sur les installations classees et la protection de l'environnement, le
batiment B etant equipe d'un systeme de sprinklage adapte a la nature des
produits et a leur mode de stockage. SAGATRANS s'engage a augmenter, pendant
toute la duree du present contrat, sa capacite de stockage jusqu'a 20.000
palettes (base 100 x 120) en fonction de l'evolution des besoins d'INTER PARFUMS
lies au developpement de ses activites et figurant en Annexe 1 des presentes.
 
3.2. EQUIPEMENTS
 
SAGATRANS met a disposition tous les equipements necessaire a la realisation des
prestations definies au present contrat et notamment :
 
- un ensemble de palettiers pouvant recevoir des palettes 100 x 120,
 
- un equipement specifique (dynamique) pour les preparations de commande France
incluant un tunnel de retraction,
 
- une filmeuse de palettes,
 
- un ensemble de chariots elevateurs adaptes a la configuration du stockage.
 
Etant convenu que SAGATRANS fera evoluer ou completer ses equipements afin
d'assurer une gestion optimale du stockage des Produits confies par INTER
PARFUMS au titre du present contrat.
 
3.3. INSTALLATION INFORMATIQUE
 
SAGATRANS s'est dotee d'un programme informatique specifique a la gestion de
stock qu'elle se reserve le droit de modifier sous reserve d'accord prealable
d'INTER PARFUMS et pour lequel des nouvelles fonctionnalites notamment en
matiere de radio-frequence et identification des colis seront effectives au 31
janvier 2005. SAGATRANS mettra tout en oeuvre afin de reduire toute perturbation
qui pourrait resulter des modifications, qui ne remettront en cause aucune
fonction substantielle au traitement des donnees.
 
Une liaison informatique est mise en place entre SAGATRANS et INTER PARFUMS afin
de permettre a cette derniere de transmettre directement ses commandes a
SAGATRANS, de connaitre la position du stock, les preparations de commandes et
les listes de colisage.
 
 
5

--------------------------------------------------------------------------------

 
 
SAGATRANS s'engage a faire les mises a jour des nouvelles versions du logiciel a
l'exception des fonctions specifiques qui devront faire l'objet d'un cahier des
charges et d'un accord particulier entre les parties.
 
En cas de dysfonctionnement de quelque nature que ce soit de cette application
informatique, SAGATRANS s'engage a effectuer ou faire effectuer toute
maintenance necessaire afin que le systeme soit operationnel dans les plus brefs
delais, notamment en faisant beneficier INTER PARFUMS des delais de maintenance
dont dispose SAGATRANS aupres de ces fournisseurs de maintenance informatique,
toute demande etant prise en compte dans un delai maximum de 24 heures
ouvrables.
 
A l'issue du contrat, l'application informatique fournie par SAGATRANS demeurera
la propriete de SAGATRANS. En consequence, INTER PARFUMS s'engage a restituer a
SAGATRANS ladite application, le Modem, l'Interface et tous autres materiels
appartenant a SAGATRANS, a premiere demande de cette derniere. SAGATRANS a
l'issue du contrat mettra automatiquement fin a cette connexion informatique.
 
3.4. ADEQUATION DES MOYENS MIS EN OEUVRE
 
INTER PARFUMS confirme qu'en l'etat actuel du developpement de ses activites et
de la nature des Produits confies, les surfaces de stockage, installations et
equipements ci-dessus decrits sont necessaires et suffisants a la bonne fin des
prestations qu'elle confie a SAGATRANS et notamment adaptes a la conservation, a
la manutention et au traitement des flux de ses marchandises.
 
Le respect des donnees qui ont ete etablies par les parties et qui ont servi de
base au dimensionnement des moyens mis en oeuvre est un point essentiel de ce
contrat.
 
ARTICLE 4 - MARCHANDISES ET CONDITIONNEMENTS
 
4.1. INTER PARFUMS confie a SAGATRANS les Produits finis suivants :
 
o parfums,
 
o cosmetiques et produits de soins du corps,
 
o savons, shampooings et autres produits d'entretien du corps,
 
o produits conditionnes en aerosol,
 
o plus generalement toutes les gammes et lignes de produits de cosmetiques ou de
parfumerie ainsi que tous accessoires commercialises par INTER PARFUMS,
 
a l'exclusion d'articles de conditionnement tels que pompes, cales, flacons,
capot, etuis, caisses, concentres, jus, etiquettes.
 
Les parties conviennent que les marques designant l'ensemble des Produits
confies a SAGATRANS sont toutes les marques commercialisees a la date de
signature du present contrat par INTER PARFUMS, a l'exclusion expresse des
produits LANVIN destines aux ventes a l'export qui seront confies a SAGATRANS a
compter de la mise en oeuvre effective du batiment B.
 
 
6

--------------------------------------------------------------------------------

 
 
Les parties excluent expressement du present contrat tous les produits dont le
stockage (nature et quantite) n'est pas valablement autorise par les arretes
prefectoraux delivres pour la rubrique 1510 (entrepot couvert), 1430 (liquides
inflammables) conformement a la reglementation des installations classees pour
la protection de l'environnement pour les entrepots situes sur le site de ROUEN
VALLE DE SEINE.
 
Il est expressement precise que, conformement aux arretes prefectoraux delivres
dans le cadre de la reglementation des installations classees pour la protection
de l'environnement, le volume d'alcool contenu dans les liquides inflammables
stockes ne pourra exceder 400 m3 dans l'entrepot A et 100 m3 dans l'entrepot B.
En cas de depassement du volume autorise les parties se concerteront sur les
modalites de stockage du surplus des produits concernes.
 
4.2. Les produits sont conditionnes sur palettes filmees indiquant le nombre de
cartons contenus dans chaque palette, et les cartons indiqueront le nombre de
produits qu'ils contiennent.
 
4.3. INTER PARFUMS s'oblige a fournir a SAGATRANS toutes informations sur les
caracteristiques des produits et notamment les classifications, le volume
d'alcool contenu, les contraintes de stockage inherentes a des produits
particuliers et les risques encourus.
 
SAGATRANS ne saurait etre responsable des consequences de declarations
incompletes ou erronees concernant notamment la nature et la composition des
produits.
 
SAGATRANS aura la faculte soit de proceder au deplacement d'office dans un local
approprie de la marchandise ayant fait l'objet d'une declaration erronee ou
incomplete, soit d'en effectuer la reexpedition d'office, en cas de risque de
nature a compromettre la securite de ses activites, de son personnel ou des
tiers.
 
SAGATRANS aura le droit de refuser l'entree des marchandises qui, par leur etat
ou leur nature, seraient en contravention manifeste avec les lois et reglements
en vigueur.
 
ARTICLE 5 - APPROVISIONNEMENT ET RECEPTION DES MARCHANDISES
 
5.1. La societe INTER PARFUMS assure seule la gestion de l'approvisionnement en
marchandises de l'entrepot. Il appartient a la societe INTER PARFUMS de
s'assurer que le stock ainsi genere soit toujours suffisant, tant en quantite
qu'en assortiment, pour permettre a SAGATRANS de preparer les commandes d'INTER
PARFUMS lui parvenant.
 
INTER PARFUMS communique un planning d'approvisionnement pour la semaine S+1 a
SAGATRANS afin que celle-ci puisse assurer la reception des marchandises dans
des conditions optimales.
 
SAGATRANS ne saurait a ce titre etre responsable des ruptures du stock qui lui
est ainsi confie.
 
 
7

--------------------------------------------------------------------------------

 
 
5.2. SAGATRANS assure la reception et le dechargement des marchandises qui lui
sont livrees, du lundi au vendredi de 7 heures 30 a 11 heures 30 et de 13 heures
30 a 17 heures 15.
 
5.3. SAGATRANS verifie l'etat apparent des palettes et des cartons ainsi que la
quantite qui lui sont livres, prend toutes reserves de droit a l'egard des
transporteurs en cas d'avaries, de casse ou de manquants constates, etablit la
lettre de protestation dans les delais usuels et transmet a INTER PARFUMS tous
les documents necessaires pour deposer sa demande d'indemnisation aupres des
transporteurs.
 
SAGATRANS signale immediatement a la societe INTER PARFUMS ces incidents.
 
SAGATRANS procedera egalement a une verification quantitative et qualitative du
contenu par l'ouverture d'un carton par livraison et informera immediatement
INTER PARFUMS des incoherences relevees au regard du bon de livraison.
 
En cas d'avaries importantes, SAGATRANS pourra demander a INTER PARFUMS de
missionner un expert afin de preserver ses droits a l'egard de ses fournisseurs
et/ou transporteurs, etant entendu que le transfert de responsabilite s'effectue
lors du dechargement.
 
5.4. Il est expressement convenu que SAGATRANS ne saurait etre responsable, pour
quelle que cause que ce soit, des erreurs et/ou casses survenues du fait des
transporteurs charges de l'acheminement de ces marchandises.
 
5.5. Les produits sont recus sur palettes et emballages non consignes.
 
ARTICLE 6 - PRESTATIONS LOGISTIQUES
 
6.1. SAGATRANS effectuera pour le compte d'INTER PARFUMS les prestations
logistiques suivantes :
 
- le dechargement des marchandises ;
 
- la reception des marchandises dans les conditions exposees aux articles 5.3 et
5.4
 
- le stockage et la conservation des marchandises a temperature ambiante et hors
gel;
 
- la gestion du stock (controle, inventaire, premier entre
 
- premier sorti selon mode de gestion retenu par INTER PARFUMS) ;
 
- la preparation des commandes conformement aux instructions d'INTER PARFUMS et
l'eclatement des palettes pour ce faire ;
 
- la gestion informatique du stock pour permettre a la societe INTER PARFUMS le
suivi de celui-ci.
 
6.2. Les marchandises qui sont confiees par la societe INTER PARFUMS demeurent
la propriete de cette derniere. SAGATRANS s'engage neanmoins a conserver les
Produits en leur donnant les memes soins qu'elle aurait apporte dans le cadre
des objets lui appartenant personnellement.
 
SAGATRANS est independante dans sa gestion. Elle s'engage a gerer le stock de la
societe INTER PARFUMS en y consacrant tous les soins necessaires, etant entendu
que les deux parties conviennent d'optimiser la gestion du stock par une
organisation rationnelle.
 
 
8

--------------------------------------------------------------------------------

 
 
La gestion informatique mise en place par SAGATRANS permet a INTER PARFUMS de
surveiller la rotation reguliere de ses stocks.
 
6.3. Si un produit ou plusieurs produits n'etaient plus references par INTER
PARFUMS ou devaient rester en entrepot plus de six (6) mois sans mouvement de
stock, SAGATRANS le signalerait a INTER PARFUMS pour connaitre les eventuelles
dispositions a prendre quant a leur transfert vers un autre site SAGATRANS situe
en Normandie.
 
SAGATRANS ne pourra etre tenue responsable du vieillissement des produits en
entrepot et de l'atteinte des dates limites de vente. SAGATRANS ne pourrait en
aucun cas etre tenue d'assumer le cout de destruction de tels produits.
 
ARTICLE 7 - PRESTATIONS COMPLEMENTAIRES
 
SAGATRANS pourra etre amenee a effectuer a la demande d'INTER PARFUMS diverses
prestations autres que celles enoncees a l'article 6. Il s'agit notamment :
 
o des operations exceptionnelles concernant la gestion du stock ou la
preparation des commandes consistant dans le re-conditionnement de produits ; la
modification et/ou le complement d'etiquetage des produits, le codage et les
verifications specifiques du contenu des cartons ou flacons (hors verifications
d'usage lors de la reception et du dechargement des Produits), verifications des
retours de marchandises de nature exceptionnelle;
 
o des operations d'acheminement de marchandises au depart ou a destination de ou
des entrepot(s) de SAGATRANS ;
 
o des transports de marchandises vers d'autres sites INTER PARFUMS et/ou en
France.
 
Ces prestations feront l'objet de facturations separees. Les couts et modalites
de reglement et d'execution seront fixes prealablement par ecrit d'un commun
accord entre les parties, au cas par cas, et notamment le planning de ces
operations exceptionnelles de telle sorte qu'elles ne perturbent pas la priorite
de traitement des commandes destinees a l'exportation et au marche francais.
 
ARTICLE 8 - DROIT DE VISITE
 
INTER PARFUMS aura librement acces a l'entrepot de SAGATRANS, sous reserve pour
des raisons de securite, de l'aviser prealablement de toutes visites et devra
etre accompagnee d'un representant de SAGATRANS durant toute la visite. Ces
visites devront se derouler pendant les heures d'ouverture de l'etablissement et
seulement les jours ouvres.
 
Lors de ces visites, INTER PARFUMS ne pourra pas etre accompagnee de tiers
non-membres de son groupe sans autorisation de SAGATRANS.
 
L'acces aux entrepots par des tiers commandites par INTER PARFUMS pour prelever
des echantillons, proceder a des expertises ou effectuer des operations diverses
de controle se fait dans les memes conditions que celles qui sont decrites
ci-dessus dans le present article.
 
 
9

--------------------------------------------------------------------------------

 
 
ARTICLE 9 - INVENTAIRES
 
Un inventaire annuel contradictoire sera effectue pour l'ensemble des produits
presents en entrepot en fin d'exercice.
 
En outre, le premier jour ouvre de chaque mois, il sera effectue par SAGATRANS
un inventaire portant sur 20 a 30 references Export et 10 a 15 references France
qui seront selectionnees par INTER PARFUMS. Les inventaires se feront en
comparant le stock physique au stock informatique de SAGATRANS.
 
Les parties ont convenu d'une procedure de comptabilisation des produits arretee
d'un commun accord et qui est annexee aux presentes sous le numero 2.
 
ARTICLE 10 - COMMANDES
 
La societe INTER PARFUMS adresse ses commandes a SAGATRANS par liaison
informatique en precisant les references, et quantites de produits qui composent
les commandes a preparer, ainsi que le mode de preparation de la commande, .le
lieu de destination, le receptionnaire des marchandises, le moyen de transport
envisage et la date de sortie de l'entrepot.
 
Il est cependant precise que les commandes finalisees sont systematiquement
communiquees a INTER PARFUMS qui devra en cas de desaccord le faire connaitre a
SAGATRANS au moins 48 heures avant le depart de celle-ci. A defaut, la commande
sera reputee conforme aux exigences de la societe INTER PARFUMS.
 
Les commandes seront preparees selon la regle FI-FO (premier entre - premier
sorti) sauf stipulations ecrites contraires de INTER PARFUMS.
 
SAGATRANS s'engage a traiter les commandes dans un delai de J+1 pour la France
et J+3 pour l'export Le respect de ces delais implique que les commandes soient
adressees par INTER PARFUMS de facon reguliere et que toutes les operations a
caractere exceptionnel hors evenements saisonniers soient annoncees a SAGATRANS
avec une preavis de trois semaines permettant ainsi la mise en place de moyens
supplementaires.
 
Les palettes, cartons, conteneurs ou autres emballages sont commandes apres
accord d'INTER PARFUMS par SAGATRANS selon ses besoins au regard des commandes
qui lui sont demandees et factures directement a INTER PARFUMS.
 
Les commandes preparees a la demande d'INTER PARFUMS et toujours presentes dans
l'entrepot au-dela de deux mois pourront, si SAGATRANS le juge utile et apres
accord prealable d' INTER PARFUMS , etre placees dans d'autres entrepots en
attente d'enlevement.
 
 
10

--------------------------------------------------------------------------------

 
 
ARTICLE 11 - SORTIES DES MARCHANDISES
 
Les commandes sortiront par cartons, palettes entieres (completes d'origine ou
reconstituees) ou par containeurs, selon instructions communiquees par INTER
PARFUMS. La preparation des cartons ou palettes sera effectuee par SAGATRANS
ainsi que l'empotage des containeurs. SAGATRANS aura la charge de poser les
etiquettes d'expedition sur les cartons et colis ainsi prepares.
 
SAGATRANS assurera les operations de chargement des camions positionnes sur
demande de INTER PARFUMS.
 
Les chargements au depart de l'entrepot seront effectues, du lundi au vendredi,
de 7 heures 30 a 11 heures 30 et de 13 heures 30 a 17 heures 30.
 
Il sera convenu d'un planning des chargements des camions de facon que l'attente
soit reduite a son minimum.
 
ARTICLE 12. REMUNERATION
 
12.1. La remuneration de SAGATRANS, qui sera applicable a compter du 1er janvier
2005, est calculee en pourcentage du chiffre d'affaires realise par INTER
PARFUMS selon les conditions suivantes, etant rappele que le montant de ce
chiffre d'affaires ne saurait inclure les chiffres d'affaires realises sur les
commandes expediees directement par INTER PARFUMS conformement a l'article 2 et
a l'article 4.1 :


12.1.1. PRESTATIONS EXPORTATION
         
CHIFFRE D'AFFAIRES EXPORT
 
REMUNERATION
HORS TAXES
 
HORS TAXES
     
Jusqu'a 100.000.000 Euros
 
1,85 % du chiffre d'affaires export
De 100.000.000 a 150.000.000 Euros
 
1,60 % du chiffre d'affaires  export

 
De 150.000.000 a 200.000.000 Euros 1,50 % du chiffre d'affaires export Au-dela
de 200.000.000 Euros 1,40 % du chiffre d'affaires export
 
12.1.2. PRESTATIONS FRANCE
 
2,70 % du chiffre d'affaires hors taxes France
 
12.2. Toutefois, INTER PARFUMS garantit a SAGATRANS un minimum de remuneration
annuelle dont les montants sont fixes comme suit :


Annee 2005 :
 
2.100.000 (euro) hors taxes
Annee 2006 :
 
2.600.000 (euro) hors taxes
Annee 2007 :
 
2.600.000 (euro) hors taxes
Annee 2008 :
 
2.700.000 (euro) hors taxes
Annee 2009 :
 
2.800.000 (euro) hors taxes
Annee 2010 :
 
2.900.000 (euro) hors taxes
Annee 2011 :
 
9/12 * 3.000.000 (euro)  hors taxes

 
 
11

--------------------------------------------------------------------------------

 
 
12.3. SAGATRANS etablira une facturation mensuelle dont le montant forfaitaire
est fixe a 210.000 (euro) pour l'annee 2005 et a 1/12 du montant de la
remuneration minimale annuelle pour les annees suivantes. Les factures
mensuelles seront a regler par cheque a 60 jours date de facture, celle-ci etant
emise a terme echu.
 
12.4. La remuneration due a SAGATRANS sera regularisee semestriellement en
fonction du chiffre d'affaires realise par INTER PARFUMS au depart des entrepots
de SAGATRANS. Le chiffre d'affaires net, hors taxes, realise en France et a
l'export apres deduction des produits retournes ayant donne lieu a avoir, sera
identifie par une attestation certifiee conforme par les Commissaires aux
Comptes de la Societe INTER PARFUMS fournie dans les 30 jours de la cloture du
semestre a regulariser. Si le montant calcule comme il est indique a l'article
 
12.1.1. est superieur au montant forfaitaire mentionne a l'article 12.3 pour le
semestre considere, SAGATRANS etablira une facture representant la difference
entre les deux montants, payable a reception.
 
12.5. Laremuneration visee a l'article 12.1. comprend l'ensemble des prestations
effectuees par SAGATRANS en application des termes du present contrat a
l'exception des :
 
o des prestations complementaires visees a l'article 7 ;
 
o des fournitures specifiques au traitement des operations INTER PARFUMS a
savoir : palettes, cartons pour confectionner des commandes particulieres, films
plastiques pour les palettes en sortie de stock, etiquettes cartons pour les
preparations France, etiquettes produits dangereux, papier soie pour la
protection des flacons des colis France, feuillard pour les fermetures de carton
France, particules de calage pour les emballages non standard, a l'exclusion de
toutes fournitures bureautiques et informatiques usuelles.
 
o des locations eventuelles de containeurs,
 
o des frais d'"envoi express" ou tout autre moyen d'acheminement rapide de plis
ou petits colis.
 
Ces prestations feront l'objet de facturations separees payables a 30 jours. Les
couts seront fixes prealablement par ecrit d'un commun accord entre les parties,
au cas par cas.
 
12.6. Tout retard de reglement entrainera des penalites de retard au taux de
l'interet legal x 1,5 au prorata temporis des journees de retard, la date
d'envoi par la poste faisant foi.
 
ARTICLE 13 - REVISIONS EXCEPTIONNELLES
 
Dans le cadre de ce contrat de partenariat, les Parties conviennent que dans
l'hypothese de modifications des donnees declarees par INTER PARFUMS de nature a
imposer a SAGATRANS des contraintes nouvelles non prevues a la date de signature
du present contrat, par exemple :
 
- nature et caracteristiques des produits,
 
- delais d'execution des prestations,
 
- modification des conditionnements ou des supports de manutention,
 
- changement du systeme informatique,
 
 
12

--------------------------------------------------------------------------------

 
 
SAGATRANS pourra demander la revision des conditions financieres du contrat afin
de respecter, compte tenu desdites modifications et contraintes en resultant,
l'equilibre economique du present contrat.
 
De meme, si de nouvelles reglementations devenaient obligatoires notamment en
matiere de securite des entrepots ou si des modifications importantes dans les
conditions de stockage de nature a affecter l'equilibre economique de
l'exploitation du contrat devaient etre imposees par INTER PARFUMS, une revision
exceptionnelle des conditions financieres serait mise en oeuvre dans un delai
maximum d'un mois apres la date ou ces evenements seraient survenus.
 
De son cote, la societe INTER PARFUMS pourra demander une revision
exceptionnelle des conditions financieres du contrat dans le cas d'une hausse
substantielle de ses tarifs non liee aux augmentations conjoncturelles.
 
ARTICLE 14 - RESPONSABILITE
 
14.1. RESPONSABILITE DE SAGATRANS EN TANT QU'ENTREPOSITAIRE Pendant toute la
duree du stockage, SAGATRANS est responsable de la garde et de la conservation
en quantite et qualite externes des biens et marchandises qui lui sont confies,
aux conditions ci-apres exposees.
 
14.1.1. LA CASSE
 
14.1.1.1. La casse constatee a la reception de la plate-forme sera signalee
immediatement par SAGATRANS a la societe INTER PARFUMS, comme indique dans
l'article 5.4 la societe INTER PARFUMS faisant directement son affaire du litige
avec les transporteurs.
 
Les marchandises avariees seront dechargees et stockees en zone specifique ou
elles seront tenues a la disposition de la societe INTER PARFUMS pendant une
periode de 30 jours. Passe ce delai, si les marchandises concernees n'ont pas
ete retirees ou detruites par la societe INTER PARFUMS, elles seront detruites
ou retirees par SAGATRANS aux frais de la societe INTER PARFUMS, apres en avoir
dument informe INTER PARFUMS.
 
Le cout de stockage de ces marchandises sera supporte par la societe INTER
PARFUMS dans les conditions visees a l'article 12.5.
 
14.1.1.2. La casse constatee a l'interieur de l'entrepot, et survenue du fait de
SAGATRANS sera stockee en zone specifique, signalee a INTER PARFUMS qui la
facturera a SAGATRANS au Prix de Revient pondere tel qu'il figure sur le dernier
listing valorise du stock audite ; auquel s'ajoutera un coefficient de frais
d'approche valide d'un commun accord entre les parties. Si cette marchandise
detruite ou endommagee fait partie d'une commande facturee par INTER PARFUMS,
elle sera facturee a SAGATRANS au prix de vente facture par INTER PARFUMS a son
client.
 
Cette marchandise sera detruite aux frais de SAGATRANS.
 
 
13

--------------------------------------------------------------------------------

 
 
La casse ainsi constatee, sortie du stock informatique, ne sera pas prise en
compte dans la determination de la limite d'ecart negatif visee a l'article
14.1.2.2.
 
14.1.2. LES MANQUANTS
 
14.1.2.1. Les manquants constates a la reception de la plate-forme seront
signales immediatement par SAGATRANS a la societe INTER PARFUMS, comme indique
dans l'article 5.4, la societe INTER PARFUMS faisant directement son affaire du
litige avec ses transporteurs et/ou ses fournisseurs.
 
14.1.2.2. SAGATRANS ne saurait etre tenue responsable du contenu des cartons et
autres conditionnements puisque ceux-ci ont ete prepares, emballes et clos par
les soins du fournisseur et qu'il n'appartient pas a SAGATRANS d'en verifier le
contenu.
 
SAGATRANS ne saurait etre tenue responsable des manquants en stock survenant
dans l'entrepot et eventuellement constates lors des inventaires, si l'ecart
constate entre le stock physique et le stock informatique n'excede pas 1,5 % (
un et demi pour cent). Si des ecarts negatifs superieurs etaient constates, ils
seraient factures a SAGATRANS apres realisation d'un nouvel inventaire physique
contradictoire les confirmant, au Prix de Revient pondere tel que defini a
l'article 14.1.1.2. susvise.
 
SAGATRANS s'engage toutefois a signaler a INTER PARFUMS tous manquants de
produits qu'elle constaterait a l'ouverture des cartons ou autres
conditionnements lors de leur eclatement en zone de "picking". En cas de
constatation d'un lot important faisant apparaitre de tels manquants, SAGATRANS
fera intervenir INTER PARFUMS afin qu'elle puisse prendre toutes reserves a
l'egard de son fournisseur.
 
En pareil cas, les manquants ainsi constates ne seraient pas retenus dans le
calcul des taux d'ecart negatif susvises.
 
14.2. RESPONSABILITE DE SAGATRANS EN MATIERE DE DISTRIBUTION ET DE TRANSPORT
 
14.2.1. Responsabilite du fait des substitues :
 
SAGATRANS demeure responsable de plein droit vis-a-vis de INTER PARFUMS comme de
tous tiers, des dommages susceptibles de leur etre causes tant par lui-meme que
par ses preposes ou toute personne auxquelles il ferait appel pour l'assister ou
executer en ses lieu et place une obligation resultant du present contrat.
 
Si la responsabilite de SAGATRANS est engagee du fait d'un de ses sous-traitants
elle est strictement limitee a celle encourue par le sous-traitant et calculee
conformement aux dispositions prevues par les Conventions Internationales et la
legislation nationale applicables au sous-traitant. Quand les limites de
responsabilite du sous-traitant ne resultent pas de dispositions imperatives ou
legales, elles sont reputees identiques a celles de SAGATRANS.
 
 
14

--------------------------------------------------------------------------------

 
 
14.2.2. Si la responsabilite personnelle de SAGATRANS est engagee, elle est
limitee :
 
En cas de pertes et avaries :
 
a) pour tous les dommages a la marchandise imputables a l'operation de transport
par suite de pertes et avaries et pour toutes les consequences pouvant en
resulter, aux plafonds d'indemnite fixes dans les dispositions legales ou
reglementaires en vigueur applicables au transport considere.
 
b) dans tous les cas, ou les dommages a la marchandise ou toutes les
consequences pouvant en resulter ne sont pas dues a l'operation de transport, a
14 euros par kilogramme de poids brut de marchandises manquantes ou avariees
sans pouvoir exceder, quels que soient le poids, le volume, les dimensions, la
nature ou la valeur de la marchandise concernee, une somme superieure au produit
du poids brut de la marchandise exprime en tonnes multiplie par 2 300 euros avec
un maximum de 50 000 euros par evenement.
 
Pour tous les autres dommages et notamment ceux entraines par un retard de
livraison portant sur un delai convenu, la reparation due par SAGATRANS dans le
cadre de sa responsabilite personnelle est strictement limitee au prix du
transport de la marchandise (droits, taxes et frais divers exclus).
 
En aucun cas, cette indemnite ne pourra exceder celle qui est due en cas de
perte ou d'avarie de la marchandise.
 
INTER PARFUMS renonce et se porte fort de faire renoncer ses assureurs a tout
recours a l'encontre de SAGATRANS au-dela des limites definies dans le present
article.
 
14.2.3. Responsabilite de INTER PARFUMS
 
INTER PARFUMS demeure seule et entierement responsable des declarations aux
autorites, de certificat ou d'autorisation relative a la detention,
l'importation ou la distribution dont les produits devraient faire l'objet.
 
ARTICLE 15 - ASSURANCES
 
15.1. ASSURANCE DES MARCHANDISES EN ENTREPOT
 
INTER PARFUMS assure elle-meme a ses risques et perils ses propres marchandises
entreposees dans le cadre du present accord pour les risques de vol avec
effraction, emeutes, guerres declarees ou non, degats des eaux ou incendie et
risques annexes. INTER PARFUMS fera donc son affaire personnelle de tous les
dommages ou pertes pouvant survenir du fait des risques susvises aux biens lui
appartenant dans le cadre des polices ainsi souscrites.
 
Par consequent, INTER PARFUMS renonce et s'engage a faire renoncer ses assureurs
a exercer tous droits de recours a l'encontre de SAGATRANS et de ses assureurs
pour les sinistres relevant des assurances ainsi prises.
 
SAGATRANS sera responsable dans les conditions des articles 14.1 des sinistres
survenus hors les cas vises a l'alinea 1 ci-dessus.
 
 
15

--------------------------------------------------------------------------------

 
 
15.2 ASSURANCE DES BIENS DE SAGATRANS
 
SAGATRANS fera son affaire personnelle de l'assurance de tout autre bien lui
appartenant ou place sous sa responsabilite. SAGATRANS renonce et s'engage a
faire renoncer ses assureurs a exercer ses droits de recours contre INTER
PARFUMS et ses assureurs, y compris en cas de sinistre pouvant survenir du fait
de ces derniers aux autres marchandises entreposees.
 
15.3 Chacune des deux parties souscrira les polices d'assurance necessaires pour
se garantir contre les risques restant a sa charge en vertu des dispositions
susvisees. Chacune des parties supportera les primes et les franchises des
polices d'assurance ainsi souscrites. Les limites de garantie de telles polices
ne seront pas opposables a l'autre partie.
 
Les polices d'assurance comporteront, par ailleurs, un abandon des droits de
subrogation des assureurs, en faveur de l'autre partie.
 
Chacune des parties fournira, a premiere demande de l'autre, copie des
attestations d'assurance permettant de justifier des garanties requises.
 
15.4 ASSURANCE DES MARCHANDISES TRANSPORTEES
 
INTER PARFUMS fera son affaire de l'assurance des marchandises pendant le
transport.
 
ARTICLE 16 - FORCE MAJEURE
 
Sont considerees comme cas de force majeure, tous evenements independants de la
volonte des parties lorsque ces evenements interviennent apres la conclusion du
contrat et en empechent l'execution totale ou partielle.
 
En cas de survenance d'un cas de force majeure le present contrat sera
automatiquement suspendu pendant toute la periode de force majeure, et aucune
des parties ne pourra etre tenue responsable par l'autre partie d'une quelconque
inexecution contractuelle du fait d'un tel evenement.
 
Pour l'application de cette clause, sont considerees comme evenements de "force
majeure", a titre non limitatif : le lock-out de la plate-forme, l'incendie, la
mobilisation, la requisition, l'embargo, l'insurrection, la guerre declaree ou
non, la guerre civile, la revolution, l'emeute, le sabotage, l'interruption des
moyens de transport, les restrictions d'energie, le fait de toute autorite
publique, les interdictions d'importer, d'exporter ou de transiter des
marchandises...
 
Les parties se reuniront afin de determiner d'un commun accord les conditions
d'amenagement ou de remplacement permettant une reprise de l'execution du
contrat dans les plus brefs delais.
 
En cas de force majeure empechant la poursuite des relations contractuelles les
parties reconnaissent que le present contrat serait rompu sans indemnite de part
ni d'autre.
 
 
16

--------------------------------------------------------------------------------

 
 
ARTICLE 17 - GESTION ET ADAPTATION DU CONTRAT
 
Les parties conviennent de se reunir selon leurs besoins afin d'examiner les
moyens d'adapter le contrat aux evolutions constatees dans les facteurs
economiques, techniques ou de la reglementation.
 
Et plus particulierement, les parties se rencontreront en cas d'evenements
majeurs ou de variations significatives des parametres ayant determine les
obligations de l'une ou l'autre des parties.
 
ARTICLE 18 - DUREE
 
Le present contrat entrera en vigueur a compter du 1er janvier 2005 pour se
terminer le 30 septembre 2011.
 
Les parties conviennent de se concerter 10 (dix) mois avant l'expiration du
contrat afin de fixer les termes et conditions de son eventuel renouvellement et
de notifier leur decision de renouveler ou de ne pas renouveler le present
contrat par lettre recommandee avec accuse de reception 7 (sept) mois avant le
30 septembre 2011.
 
Il se reconduira ensuite pour des periodes successives de 3 (trois) annees, sauf
si l'une des parties le denonce en prevenant son cocontractant 7 (sept) mois
avant l'echeance par lettre recommandee avec accuse de reception.
 
Il pourra etre mis fin, dans les memes conditions, au contrat renouvele a
l'expiration de chaque periode de 3 (trois) annees en respectant un preavis de 7
(sept) mois.
 
ARTICLE 19 - INDEPENDANCE DES PARTIES
 
SAGATRANS traite en toutes circonstances en son nom personnel et agit en
entreprise independante et sans possibilite de representation.
 
Les parties assument l'entiere responsabilite des obligations mises a leur
charge en raison des presentes. Sauf convention ecrite expresse contraire,
SAGATRANS n'a aucune qualite pour agir au nom de la societe INTER PARFUMS et/ou
pour l'engager d'une quelconque maniere, et doit prendre toutes mesures utiles
pour eviter une confusion des tiers a cet egard, et inversement.
 
ARTICLE 20 - CONFIDENTIALITE
 
Les parties reconnaissent que les informations qui leur sont fournies et/ou
qu'elles recueilleront a l'occasion de l'execution de la convention (clientele,
methode de gestion et tous renseignements d'ordre technique, commercial et
financier) presentent un caractere strictement confidentiel. Elles s'engagent,
tant au cours de la convention qu'apres son expiration, a ne pas les devoiler
aux tiers, et a prendre toutes mesures necessaires notamment a l'egard de leur
personnel, pour en maintenir et en garantir le secret.
 
 
17

--------------------------------------------------------------------------------

 
 
A l'expiration de la convention, chacune des parties restituera a l'autre les
documents lui appartenant.
 
ARTICLE 21 - RUPTURE DU CONTRAT
 
21.2. Pendant toute la duree de la premiere periode expirant au 30 septembre
2011, le present contrat ne pourra etre resilie que pour manquement repete d'une
partie a ses obligations essentielles ou pour manquement constitutif d'une faute
grave, directement et entierement imputable a l'une des parties, qui causerait
directement ou indirectement a l'autre partie un prejudice commercial important,
apres mise en demeure par lettre recommandee avec accuse de reception adressee a
la partie defaillante restee infructueuse pendant un mois. Pour tout manquement
contractuel volontaire ou constitutif d'une faute grave, la partie lesee pourra
demander l'octroi de dommages et interets.
 
Au-dela de la premiere periode expirant au 30 septembre 2011 et en cas de
renouvellement, la resiliation pourra intervenir pour inexecution de ses
obligations par une des parties, apres mise en demeure par lettre recommandee
avec accuse de reception adressee a la partie defaillante restee infructueuse
pendant un mois. Le present contrat sera resilie de plein droit, sans prejudice
des dommages et interets qui pourront etre reclames a la partie defaillante.
 
21.3. En cas de rupture du present contrat, pour quelle que cause que ce soit,
la societe INTER PARFUMS fera son affaire personnelle de la reprise des produits
en stock sur la plate-forme a la date de cette rupture.
 
21.4. En cas de resiliation pour quelque cause que ce soit, les Parties
s'engagent a un accord de non-denigrement reciproque aupres de tout tiers,
pouvant nuire a l'image de marque et la reputation de chacune des Parties ainsi
qu'a leur developpement commercial et poursuite des activites logistiques.
 
ARTICLE 22 - CESSION
 
Le present contrat a ete negocie et conclu par chacune des parties en
consideration de l'intuiti personae s'attachant a l'autre partie. En
consequence, il ne pourra faire l'objet d'une cession sans l'accord expres,
ecrit et prealable des parties. Sont assimiles a une cession du contrat, un
apport en societe, une fusion, une absorption, une cession de fonds de commerce,
un changement de majorite dans la repartition du capital social de l'une des
parties et d'une maniere generale toutes operations tendant a faire changer le
contrat de patrimoine a l'exception d'un cas de reclassement interne au sein du
Groupe auquel chacune des parties appartient.
 
 
18

--------------------------------------------------------------------------------

 
 
ARTICLE 23 - TOLERANCE
 
Le fait pour l'une des parties de renoncer et/ou d'omettre de se prevaloir d'une
disposition quelconque de la convention, ne constituera en aucun cas une
renonciation permanente applicable a une violation ulterieure de cette
disposition dont le caractere obligatoire demeurera plein et entier.
 
ARTICLE 24 - INTITULES
 
Les descriptifs ou intitules des differents articles et paragraphes du present
contrat ont ete inseres exclusivement pour des raisons de clarte du texte et ne
peuvent en aucune maniere etre consideres comme pouvant definir, limiter ou
circonscrire de quelque facon que ce soit le champ d'application ou l'objet de
l'article ou du paragraphe specifique auquel ils se referent.
 
ARTICLE 25 - NULLITE PARTIELLE
 
Dans l'eventualite ou une clause du present contrat serait declaree nulle ou
contraire aux lois imperatives ou relevant de l'ordre public, les parties
soussignees s'engagent a se concerter et a rechercher de bonne foi un accord sur
une clause valable dont les effets se rapprochent le plus possible de la clause
invalidee.
 
ARTICLE 26 - ELECTION DE DOMICILE
 
Toute notification d'une partie a l'autre devra etre faite, par lettre
recommandee avec accuse de reception au siege social de chaque partie.
 
ARTICLE 27 - ENREGISTREMENT
 
Si une des parties le requiert, les presentes seront enregistrees aux frais de
celle-ci.
 
ARTICLE 28 - COMPETENCE
 
Tout differend relatif a l'interpretation et l'application du present contrat
relevera du Tribunal de Commerce de Nanterre.
 
Fait a
le
en deux exemplaires
 
INTER PARFUMS SAGATRANS
PHILIPPE BENACIN PHILIPPE CHAMINADE
 
 
19

--------------------------------------------------------------------------------

 
 
EXHIBIT 10.116.1
 
LOGISTICS SERVICE CONTRACT
 
BETWEEN
 
The INTER PARFUMS Company, a Corporation with capital of (euro)12,816,594, with
headquarters at 4, Rond point des Champs Elysees, 75008 PARIS, registered under
the Commerce and Companies Registry of Paris under the number 350 219 382,
 
Represented by Mr. Philippe BENACIN, the President and General Director
 
Designated hereinafter INTER PARFUMS,
 
PARTY OF THE FIRST PART,
 
AND
 
The SAGATRANS Company, a simplified joint stock company with capital of
(euro)23,880,825, with headquarters at 31/32 quai de Dion Bouton, 92800 PUTEAUX,
registered under the Commerce and Companies Registry of NANTERRE under the
number 712 025 691,
 
Represented by Mr. Philippe CHAMINADE, President
 
Designated hereinafter SAGATRANS,
 
PARTY OF THE SECOND PART,
 
 
20

--------------------------------------------------------------------------------

 